The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 6/29/2022.
Claims 1, 8 and 15 are amended. Claim 13 is cancelled. Claim 21 is new.
Claims 1-12 and 14-21 are pending. 
Claims 1-12 and 14-21 are rejected.
Response to Arguments
Applicant`s arguments filed June 29, 2022 have been fully considered but they are not persuasive.
As per the prior art rejection of claims 1, 8 and 15, Applicant argued that Jin fails to teach all of the elements of amended independent claim 1. In particular, Jin fails to teach "obtaining a sequentiality classification, determined by at least one host device, of at least one workload of an application, wherein the application is executed by the at least one host device and is associated with a storage system comprising a plurality of zoned storage devices; and automatically provisioning at least one zoned storage device". Examiner relies on newly cited prior art references Muppirala and Yardeni.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 15, 17 and 21  are  rejected under 35 U.S.C. 103(a) as being disclosed by Jin et al. (US PGPUB 2021/0318820) (hereinafter ‘Jin’), in view of Muppirala et al.  (US PGPUB 2011/0119679 hereinafter referred to as Muppirala), in view of Yardeni et al.  (US PGPUB 2022/0156116 hereinafter referred to as Yardeni).
As per independent claim 1, Jin discloses a method, comprising: obtaining a sequentiality classification of at least one workload of an application associated with a storage system [(Paragraphs 0007-0009, 0028, 0055-0056 and 0063-0063; FIGs. 2 and 4) where Jin teaches where the workload analyzer 201 may determine whether or not a write request of the host is a random data write request or a sequential data write request in response to the write request of the host. The write request of the host may include a write command, a start logical address, an offset, and write data. The workload analyzer 201 may determine a workload of the write request according to a length (size) of the write data determined based on the start logical address and the offset, but embodiments are not limited thereto. The buffer zone manager 203 may allocate at least one sub buffer zone in the buffer zone 1201 based on a workload determination result of the workload analyzer 201. In an embodiment, when the write request is determined to be the random data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a first write (or program) method. When the write request is determined to be the sequential data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a second write (or program) method to correspond to the claimed limitation] comprising a plurality of zoned storage devices [(Paragraphs 0007-0009, 0028, 0055-0056 and 0063-0063; FIGs. 2 and 4) where Jin teaches where the storage including a buffer zone and a data zone; and a controller configured to exchange data with the storage by allocating at least one zone namespace (ZNS) in the data zone of the storage, a ZNS being a data storage region that is physically and logically divided and allocated to each of a plurality of application programs driven in a host, wherein the controller is configured to: open one or more sub buffer zones in the buffer zone of the storage]; and provisioning at least one zoned storage device of the plurality of zoned storage devices to store the data of the at least one workload in response to the at least one workload being classified as a sequential workload [(Paragraphs 0007-0009, 0028, 0055-0056 and 0063-0063; FIGs. 2 and 4) where Jin teaches where the workload analyzer 201 may determine whether or not a write request of the host is a random data write request or a sequential data write request in response to the write request of the host. The write request of the host may include a write command, a start logical address, an offset, and write data. The workload analyzer 201 may determine a workload of the write request according to a length (size) of the write data determined based on the start logical address and the offset, but embodiments are not limited thereto. The buffer zone manager 203 may allocate at least one sub buffer zone in the buffer zone 1201 based on a workload determination result of the workload analyzer 201. In an embodiment, when the write request is determined to be the random data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a first write (or program) method. When the write request is determined to be the sequential data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a second write (or program) method to correspond to the claimed limitation], wherein the method is performed by at least one processing device comprising a processor coupled to a memory [(Paragraphs 0029 and 0041; FIGs. 2 and 3) where Jin teaches where the controller 110 may include a processor 111, a host interface (IF) 113, a ROM 1151, a RAM 1153, a memory interface (IF) 119, and a ZNS manager 20 to correspond to the claimed limitation]. 
Jin does not appear to explicitly disclose obtaining a sequentiality classification, determined by at least one host device, of at least one workload of an application, wherein the application is executed by the at least one host device and is associated with a storage system comprising a plurality of zoned storage devices.
However, Muppirala discloses obtaining a sequentiality classification, determined by at least one host device, of at least one workload of an application, wherein the application is executed by the at least one host device and is associated with a storage system comprising a plurality of zoned storage devices [(Paragraphs 0046; FIGs. 1 and 7) where Muppirala teaches where the classifier insertion module 114 may insert a classifier to an I/O request issued by a workload among multiple workloads (not shown) hosted on the computer 702, such as a host device. It is noted that the workloads may be applications locally or remotely hosted by the computer 702. The I/O issuance module 116 may issue an I/O request to the storage device 734 when a number of outstanding I/O requests associated with the workload at a queue of the storage device 734 is less than a maximum queue depth assigned to the workload. The classifier interpretation module 118 may identify the workload upon receiving a response from the storage device 734 reacting to the I/O request to the storage device 734 to correspond to the claimed limitation].
Jin and Muppirala are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Muppirala before him or her, to modify the method of Jin to include the workload classification of Muppirala because it will enhance data access.
The motivation for doing so would be [“reduce I/O throughput of the storage area network” (Paragraph 0004 by Muppirala)].
Jin does not appear to explicitly disclose automatically provisioning at least one zoned storage device.
However, Yardeni discloses automatically provisioning at least one zoned storage device [(Paragraphs 0028, 0034, 0103, 00109; FIGs. 1, 5 and 6) where Muppirala teaches where the management system is further configured to receive, from multiple hosts, prices for purchasing the additional storage; based at least in part on the prices, select the number of hosts to be cloned or provisioned; and automatically clone or provision the selected number of hosts to provide the additional storage. In one implementation, the selected number of hosts offer lower prices than the unselected ones. In addition, the management system may be further configured to, upon determining that the effective utilization rate is smaller than the target utilization rate, suspend or terminate one or more hosts in the HCI cluster. The management system may be further configured to determine the host(s) to be suspended or terminated based at least in part on revenues and expenses associated therewith for allocating their storage to the HCI cluster. For example, the expense(s) of the determined host(s) to be suspended or terminated may be larger than the revenue thereof by a predetermined factor. The management system may be further configured to suspend or terminate the determined one or more hosts. In one implementation, the storage is in a datastore including VSAN to correspond to the claimed limitation].
Jin and Yardeni are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Yardeni before him or her, to modify the method of Jin to include the automatic provisioning of Yardeni because it will enhance performance.
The motivation for doing so would be [“for need thus exists for a resource management system that computes the actual usable storage space and/or actual free space (or other metrics) available for use in a datastore of an HCI cluster, thereby ensuring optimal performance of the HCI cluster” (Paragraph 0009 by Yardeni)].
Therefore, it would have been obvious to combine Jin,  and Yardeni to obtain the invention as specified in the instant claim.
As per dependent claim 3, Jin discloses wherein the sequentiality classification of the at least one workload classifies the at least one workload as a sequential workload or a random workload [(Paragraphs 0007-0009, 0028, 0055-0056 and 0063-0063; FIGs. 2 and 4) where Jin teaches where the workload analyzer 201 may determine whether or not a write request of the host is a random data write request or a sequential data write request in response to the write request of the host. The write request of the host may include a write command, a start logical address, an offset, and write data. The workload analyzer 201 may determine a workload of the write request according to a length (size) of the write data determined based on the start logical address and the offset, but embodiments are not limited thereto. The buffer zone manager 203 may allocate at least one sub buffer zone in the buffer zone 1201 based on a workload determination result of the workload analyzer 201. In an embodiment, when the write request is determined to be the random data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a first write (or program) method. When the write request is determined to be the sequential data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a second write (or program) method to correspond to the claimed limitation].
As per dependent claim 4, Jin discloses wherein the sequentiality classification of the at least one workload is based at least in part on an evaluation of sectors arriving sequentially relative to one or more sequentiality criteria [(Paragraphs 0007-0009, 0028, 0055-0056 and 0063-0063; FIGs. 2 and 4) where Jin teaches where the workload analyzer 201 may determine whether or not a write request of the host is a random data write request or a sequential data write request in response to the write request of the host. The write request of the host may include a write command, a start logical address, an offset, and write data. The workload analyzer 201 may determine a workload of the write request according to a length (size) of the write data determined based on the start logical address and the offset, but embodiments are not limited thereto. The buffer zone manager 203 may allocate at least one sub buffer zone in the buffer zone 1201 based on a workload determination result of the workload analyzer 201. In an embodiment, when the write request is determined to be the random data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a first write (or program) method. When the write request is determined to be the sequential data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a second write (or program) method to correspond to the claimed limitation].
As per dependent claim 21, Jin discloses migrating at least one data item of the at least one workload of the application from at least one non-zoned storage device to the at least one zoned storage device in response to the at least one workload being classified as the sequential workload [(Paragraphs 0007-0009, 0028, 0055-0056, 0063-0065 and 0070; FIGs. 2 and 4) where Jin teaches where the workload analyzer 201 may determine whether or not a write request of the host is a random data write request or a sequential data write request in response to the write request of the host. The write request of the host may include a write command, a start logical address, an offset, and write data. The workload analyzer 201 may determine a workload of the write request according to a length (size) of the write data determined based on the start logical address and the offset, but embodiments are not limited thereto. The buffer zone manager 203 may allocate at least one sub buffer zone in the buffer zone 1201 based on a workload determination result of the workload analyzer 201. In an embodiment, when the write request is determined to be the random data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a first write (or program) method. When the write request is determined to be the sequential data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a second write (or program) method, where the migrator 205 may allocate or open a ZNS corresponding to the length of the write data in the data zone 1203 shown in FIG. 2 when all the segments of the write data are buffered in the allocated sub buffer zone and thus the allocated sub buffer zone is closed. Then, the migrator 205 may migrate the segments of the write data that have been buffered in the closed sub buffer zone to the ZNS. When the write data is fully migrated in segment units to the ZNS, the migrator 205 may switch the ZNS into a close state, such that when the write request is determined to be the sequential data write request as the workload determination result, the buffer zone manager 203 may allocate a portion of the buffer zone 1201 as the at least one sub buffer zone so that the write data is written according to a second write (or program) method to correspond to the claimed limitation].
As for independent claims 8 and 15, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claim 10, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 11 and 17, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9, 16 and 19 are rejected under 35 U.S.C. 103(a) as being disclosed by Jin/Muppirala, in view of Yardeni, as applied to claims 1, 8 and 15, and further in view of Hameiri et al.  (US PGPUB 2022/0029886 hereinafter referred to as Hameiri).
As per dependent claim 2, Jin discloses the method of claim 1.  
Jin does not appear to explicitly disclose wherein the plurality of zoned storage devices comprises one or more zoned storage volumes, wherein the application comprises one or more processes each associated with a given one of the at least one workload and wherein the data associated with a given workload is stored on a corresponding one of the one or more zoned storage volumes.
However, Hameiri discloses wherein the plurality of zoned storage devices comprises one or more zoned storage volumes [(Paragraph 0005, 0062-0063, 0210 and 0260; FIGs. 1 and 3) where Hameiri teaches where the remote computing system may be configured to provide computing resources on behalf of a managed computer network. These computing resources may include, but is not limited to, a virtual computing device, a load balancer, and a storage volume that may be distributed across one or more availability zones (e.g., datacenters) disposed within one or more geographic regions. These computing resources may define a cloud-based computing environment that the managed network can use to host software applications, store, and serve data, and provide other web-based software services to correspond to the claimed limitation], wherein the application comprises one or more processes each associated with a given one of the at least one workload and wherein the data associated with a given workload is stored on a corresponding one of the one or more zoned storage volumes [(Paragraph 0005, 0061-0063, 0210 and 0260; FIGs. 1 and 3) where Hameiri teaches where the load balancer 206A may be configured to distribute network traffic (e.g., web traffic generated by various software applications) or other types of requests among the first virtual computing device 206B and the second virtual computing device 206C. Thus, the load balancer 206A may balance traffic within a single availability zone. In another embodiment, the load balancer 206A may be configured to distribute network traffic among the first virtual computing device 206B, and the second virtual computing device 206C. Thus, the load balancer 206A may be configured to balance traffic across multiple availability zones. When the load balancers 206A is accessible by computing devices outside of the network (or one or more other networks in other geographic regions of the remote computing system 206), they may be considered as a public load balancer. On the other hand, when load balancers 206A is accessible only by computing resources within the network, they may be considered as a private load balancer. The first virtual computing device 206B and the second virtual computing device 206C may be configurable to provide a target amount of computing resources. For example, the number of processor cores dedicated to execution of each virtual computing device, the amount of memory available to each virtual computing device, and the operating system executed by each virtual computing device may be adjustable for both the first virtual computing device 206B and the second virtual computing device 206C. The first virtual computing device 206B and the second virtual computing device 206C may utilize storage volumes to store various data associated with the software executed by the first virtual computing device 206B and the second virtual computing device 206C to correspond to the claimed limitation].
Jin and Hameiri are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Hameiri before him or her, to modify the method of Jin to include the zoned storage volumes of Hameiri because it will enhance data access.
The motivation for doing so would be [“to efficiently host the applications and to store the data associated with the applications” (Paragraph 0033 by Hameiri)].
 Therefore, it would have been obvious to combine Jin and Hameiri to obtain the invention as specified in the instant claim.
As per dependent claim 6, Hameiri discloses wherein the at least one zoned storage device is obtained from a pool of zoned storage devices [(Paragraphs 0056-0057; FIGs. 1 and 2) where Smeaton teaches region 210 is an example region into which the remote computing system 206 may be or organized. Although not shown, the remote computing system 206 may include multiple geographically-distributed instantiations of region 210 and one or more of its components. The managed network 204 may be assigned a plurality of computing resources within the region 210 that make up at least part of the cloud-based computing environment. Namely, the region 210 may include one or more availability zones (not shown), each of which may represent a corresponding physical data center. In some implementations, the underlying hardware that makes up a first availability zone may be physically isolated, such that outages (e.g., power outages) associated with the first availability zone do not affect the other availability zones in the one or more availability zones. Accordingly, the one or more availability zones may provide redundancy within a single geographic region. Each availability zone of the one or more availability zones may be part of network that may be dedicated to the managed network 204 by the remote computing system 206. The network may allow client devices (e.g., computing devices external to the remote computing system 206) access to computing resources in the one or more availability zones and may also allow these computing resources to communicate with one another. In some embodiments, the network may be referred to as a Virtual Private Cloud (VPC). Each of the one or more availability zones may be assigned a corresponding subnet, thus allowing for a logical division (e.g., based on IP address) of the computing resources provided by each availability zone. That is, the first availability zone may be assigned a first subnet while a second availability zone may be assigned a second subnet to correspond to the claimed limitation].
As for claims 9 and 16, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claim 19, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 5, 12 and 18 is rejected under 35 U.S.C. 103(a) as being disclosed by Jin/Muppirala, in view of Yardeni, as applied to claims 1, 8 and 15, and further in view of Khanna et al.  (US PGPUB 2021/0116982 hereinafter referred to as Khanna).
As per dependent claim 5, Jin discloses the method of claim 1.  
Jin does not appear to explicitly disclose wherein the sequentiality classification of the at least one workload is obtained based at least in part on one or more of: (i) a name of the application, (ii) an application type of the application, (iii) a monitoring of the at least one workload in an input/output path, and (iv) an access mode of the at least one workload to persistent storage volumes obtained from a configuration file associated with the application.
However, Khanna discloses wherein the sequentiality classification of the at least one workload is obtained based at least in part on one or more of: (i) a name of the application, (ii) an application type of the application, (iii) a monitoring of the at least one workload in an input/output path, and (iv) an access mode of the at least one workload to persistent storage volumes obtained from a configuration file associated with the application [(Paragraph 0021 and 0027; FIGs. 1 and 2) where Khanna teaches where the the workload classifier 340 classifies a workload of the computing system 102 based on the telemetry parameters using an ML model, such as the ML model(s) 124 of FIG. 1 and/or the ML model(s) 228 of FIG. 2. In some examples, the workload classifier 340 assigns a workload label to each workload presently performed or scheduled to be performed by one or more resources of the computing system 102. For example, the workload classifier 340 may assign a label to a workload to generated and/or otherwise identify a labeled workload. In some examples, the workload classifier 340 may generate the workload label as a function of an executable name of the workload, a hash of all or a portion of the code (e.g., machine readable code) of the workload, or based on any other technique to uniquely identify each workload. For example, the workload classifier 340 may generate the workload label corresponding to the workload type based on the executable name, the hash(es), etc to correspond to the claimed limitation].
Jin and Khanna are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Khanna before him or her, to modify the method of Jin to include the classification of the workload based on the name and the application type of Khanna because it will enhance data access.
The motivation for doing so would be [“to allow improved performance of a hardware resource, such as a processor, a core of the processor, etc” (Paragraph 0033 by Khanna)].
 Therefore, it would have been obvious to combine Jin and Khanna to obtain the invention as specified in the instant claim.
As for claims 12 and 18, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being disclosed by Jin/Muppirala, in view of Yardeni, as applied to claims 1, 8 and 15, and further in view of Feldman et al.  (US PGPUB 2017/0024160 hereinafter referred to as Feldman).
As per dependent claim 7, Jin discloses the method of claim 1.  
Jin does not appear to explicitly disclose wherein the provisioning is performed by a provisioning device of a storage environment comprising the at least one zoned storage device.
However, Feldman discloses wherein the provisioning is performed by a provisioning device of a storage environment comprising the at least one zoned storage device [(Paragraph 0021 and 0027; FIGs. 1 and 2) where Feldman teaches where the drive controller 120 may specify a logical zone granularity for logical space associated with the one or more storage devices 130, provision a zone of a physical space of the one or more storage devices 130 based at least in part on the specified logical zone granularity, and store compressed data in the zone in accordance with the provisioning. The drive controller 120, or portions thereof, may include a processor, and/or some or all of the functions of the drive controller 120 may be performed by the processor 110 and/or in connection with the processor 110. The drive controller 120 may interface with the storage device 130 as a zoned block device interface with thin provisioning. The drive controller 120 may include one or more integrated circuits. The provisioning manager 205 may provision one or more storage devices, such as the storage devices 130-a, 130-b described with reference to FIG. 1. The provisioning manager 205 may create logical zones that are associated with physical zones of the storage device 130. The provisioning manager 205 may specify a logical zone granularity for the logical space associated with the storage device 130 to correspond to the claimed limitation].
Jin and Feldman are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Feldman before him or her, to modify the method of Jin to include the provisioning of zoned storage devices of Feldman because it will enhance data access.
The motivation for doing so would be [“to support sequential write capability, low read rates, and command response times that may be less than tens or hundreds of milliseconds” (Paragraph 0002 by Feldman)].
 Therefore, it would have been obvious to combine Jin and Feldman to obtain the invention as specified in the instant claim.
As for claims 14 and 20, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135